Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is to acknowledge the receipt of applicant’s “arguments/Remarks after Final rejection” filed on 07/18/2022. 
Status of Claims
Claims 1-3 have been cancelled; Claims 11 and 23 have been amended; claims 4-23 remain for examination, wherein claims 4 and 6 are independent claims.

Status of the Previous Rejections
The previous rejection of Claim 23 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the applicant’s “After Final arguments/remarks” filed on 7/18/2022.

Claim rejoining
Claims 12 and 18-20 are rejoined. 
Claims 12 and 18-20 are previously withdrawn from consideration as a result of an election/restriction requirement dated 12/07/2020 and 02/17/2021. Pursuant to the procedures set forth in MPEP § 821.04, the claims 12 and 18-20 (different species) depend on independent claim 4, therefore the restriction/election as set forth in the Office action mailed on 02/17/2021, is hereby withdrawn and Claims 12 and 18-20 (different species) hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 4-23 remain for examination, and claims 4 and 6 are independent claims.

Allowable Subject Matter
Claims 4-23 are allowed. The reason for the allowance as following:
Regarding the instant independent claims 4 and 6, PG’431 teaches a turbine blade having varying structures for different areas of the turbine blade and PG’431 provides example with root portion (inboard portion) having alloy IN 792 cc alloy and the blade having CMSX-6 alloy (table 1 of PG’431), however, the recorded reference(s) does not specify single crystalline structure extends across the compositional variation (cl.4) and having higher density of inboard portion compared to the density of outboard portion (cl.6). Since claims 5 and 7-23 depend on claim 4 and 6 separately, these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734